DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
	
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, in part, “calculating a target value for a lateral correction amount of the target route by comparing positional relationships between lane boundary detection results and the target route on a map” and “changing a lateral movement speed of the target route to calculate the target value for the lateral correction amount according to a bearing of the host vehicle in which the bearing being a vehicle attitude angle.”
Urano et al. (US 2017/0123434 A1) [hereinafter “Urano”] generally teaches a system for a drive-assisted vehicle (see Abstract). Urano teaches the vehicle has a target travel plan that is a target travel route of the vehicle (see [0029]-[0031]). Urano teaches the system determines an error between a target lateral position with respect to a lane boundary and an actual lateral position of the host vehicle and determines a correction to the target travel route, including a lateral correction amount (see [0035]-[0048], [0072]-[0079], and [0084]-[0086])). 
However, Urano does not teach “changing a lateral movement speed of the target route to calculate the target value for the lateral correction amount according to a bearing of the host vehicle”, as claimed in claim 1. 

Similarly, Oka (US 2018/0190123 A1) teaches a drive-assisted vehicle that corrects a target trajectory of the vehicle based on detected lane boundaries (see Figures 2-6 and [0041]-[0113]). However, Oka also does not teach “changing a lateral movement speed of the target route to calculate the target value for the lateral correction amount according to a bearing of the host vehicle”, as claimed in claim 1. 

As such, claim 1 is allowed over the prior art. Claim 6 is allowed for similar reasons, as claim 6 recites similar limitations to claim 1, namely “a lateral correction amount calculation unit that calculates a target value for a lateral correction amount of the target route by comparing positional relationships between lane boundary detection results and the target route on a map, and changes a lateral movement speed of the target route to calculate the target value for the lateral correction amount according to a bearing of the host vehicle in which the bearing being a vehicle attitude angle.” 
Claims 2-5 are allowed based upon their dependence from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571) 272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/Primary Examiner, Art Unit 3669